Keith, P.,
delivered the opinion of the court.
This case is before us upon a motion to dismiss the appeal upon the ground that the right to appeal was barfed by the limitation prescribed in section 8455 of the Code. So much of that section as is applicable to the point to be decided is as follows:
‘ ‘If the final decree from which an appeal is asked is a decree refusing a bill of review to a decree rendered more than six months prior thereto, no appeal from or supersedeas to such decree so refusing a bill of review shall be allowed, un*617less the petition be presented within six months from the date of such decree.”
The precise point for decision is the time at which the limitation begins to run, and we are of opinion that it is to be computed from the actual date of the decree, and not from the beginning or the end of the term at which it was rendered. The application of this principle to the case before us it is conceded renders necessary the granting of the motion to dismiss, and it is so ordered.

Appeal dismissed.